Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                                FILED
                                                              Sep 14 2012, 8:56 am
the defense of res judicata, collateral
estoppel, or the law of the case.
                                                                     CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court



ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

LORINDA MEIER YOUNGCOURT                           GREGORY F. ZOELLER
Lawrence County Public Defender Agency             Attorney General of Indiana
Bedford, Indiana
                                                   NICOLE M. SCHUSTER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

MANDY CRAIG,                                       )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 47A01-1202-CR-66
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE LAWRENCE SUPERIOR COURT
                           The Honorable William G. Sleva, Judge
                               Cause No. 47D02-1101-CM-85



                                       September 14, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Mandy Craig appeals her conviction for class A misdemeanor possession of

marijuana, claiming that the evidence is insufficient to support her conviction. Finding the

evidence sufficient, we affirm.

                              Facts and Procedural History

       On January 18, 2011, Craig went to the Lawrence County Courthouse to pay a traffic

ticket for a friend. At the time, Craig was carrying on her person a black “Harley Davidson”

purse. Tr. at 30. After Craig entered the building, court security officer Larry Reed asked

Craig, as he does all individuals carrying purses or handbags, whether she had any fingernail

files, scissors, pocket knives, needles, razors, or anything that could be used as a weapon in

her purse. Craig responded that she did not. Officer Reed then asked Craig if he could

search her purse. Craig consented to the search and handed her purse to Officer Reed.

During this routine security search of Craig’s purse, Officer Reed discovered what he

believed to be a burnt marijuana cigarette and a couple of pills. Following that discovery,

Officer Reed asked Craig to sit on a bench while he summoned Lawrence County Police

Officer Tyler Phillips. After observing and smelling the burnt cigarette found in Craig’s

purse, Officer Phillips identified the substance as marijuana due to its appearance and

distinctive odor.

       On January 19, 2011, the State charged Craig with class A misdemeanor possession of

marijuana. A bench trial was held on October 18, 2011. The trial court found Craig guilty as


                                              2
charged and sentenced her to four days in the Lawrence County Jail with two days of pretrial

credit time. The trial court stayed execution of the sentence pending the conclusion of the

appeal process. This appeal followed.

                                  Discussion and Decision

       Craig challenges the sufficiency of the evidence to support her conviction. When a

defendant challenges the sufficiency of the evidence supporting a conviction, we do not

reweigh the evidence or judge the credibility of the witnesses. Joslyn v. State, 942 N.E.2d

809, 811 (Ind. 2011). We consider only the probative evidence and reasonable inferences

drawn therefrom that support the trial court’s finding of guilt. Gray v. State, 957 N.E.2d 171,

174 (Ind. 2011). We likewise consider conflicting inferences in the light most favorable to

the conviction. Id. It is unnecessary that the evidence overcome every reasonable hypothesis

of innocence. Id. We will affirm the conviction unless no reasonable trier of fact could have

found the elements of the crime beyond a reasonable doubt. Id.

       To convict Craig of possession of marijuana as a class A misdemeanor, the State

alleged that she knowingly possessed marijuana in an amount of thirty grams or less. See

Ind. Code § 35-48-4-11. Craig first contends that the State presented insufficient evidence

that the item found in her purse was, in fact, marijuana. We disagree.

       The State is not required to introduce the subject contraband to obtain a conviction for

possession. Helton v. State, 907 N.E.2d 1020, 1024 (Ind. 2009). The identity of a controlled

substance may be established through witness testimony and circumstantial evidence. Id.

While the type of circumstantial evidence usually contemplated for this purpose is the


                                              3
opinion testimony of someone sufficiently experienced with the drug, “[t]his does not mean

that proof by circumstantial evidence is within the exclusive realm of experienced drug users;

other circumstantial evidence may be sufficient.” Clifton v. State, 499 N.E.2d 256, 258 (Ind.

1986).

         Here, ample circumstantial evidence supports the trial court’s conclusion that the item

found in Craig’s purse was marijuana. Officer Phillips testified that he identified the burnt

cigarette as marijuana based on its appearance and its smell. Officer Phillips stated that he

had been specifically trained at the Indiana Law Enforcement Academy to recognize the odor

of burnt marijuana. Officer Phillips also stated that, during his approximately three years of

experience as a law enforcement officer, he had detected marijuana on other occasions due to

its distinct odor. Likewise, security Officer Reed testified that he had been employed by the

Lawrence County Sheriff’s Department for seven years. He stated that he was trained at the

“jail academy” to recognize drugs and drug paraphernalia. Tr. at 17-18. Officer Reed stated

that he recognized the cigarette as a partially burnt marijuana cigarette due to its appearance

and because “it smelled like it.” Id. Moreover, the actual marijuana cigarette was introduced

into evidence for observation by the factfinder. Id. at 23.




                                                4
        Despite this evidence, Craig maintains that the officers in the instant case lacked

sufficient experience to identify the substance found in her purse and that “definitive proof”

from chemical analysis was necessary to establish its identity. Appellant’s Br. at 9.1 Our

supreme court has specifically rejected such argument. “Although chemical analysis is one

way, and perhaps the best way, to establish the identity of a compound, persons experienced

in the area may be able to identify cigarette smoke, marijuana, and even toluene. This is true

even if every citizen may not be up to that task.” Vasquez v. State, 741 N.E.2d 1214, 1216-

17 (Ind. 2001). The record supports the trial court’s conclusion that the officers in the instant

case were sufficiently experienced with the smell and appearance of marijuana in order to

establish its identity. The State presented sufficient circumstantial evidence to establish the

identity of the substance found in Craig’s purse as marijuana.

        Craig next contends that the State presented insufficient evidence that she knowingly

possessed the marijuana. A conviction for possession of contraband may be supported by

either actual or constructive possession. Griffin v. State, 945 N.E.2d 781, 783 (Ind. Ct. App.

2011). A person actually possesses contraband when she has direct physical control over it,

whereas constructive possession occurs when a person has the intent and capability to

maintain dominion and control over the contraband. Gray, 957 N.E.2d at 174.


        1
          Craig urges that chemical testing on substances should be required as opposed to any type of “smell
test” because the odor of marijuana can be associated with a variety of “cannabis scented” products such as
cologne, incense, and candles. Appellant’s Br. at 10. In addition to ignoring clear Indiana precedent which
provides that chemical testing of suspected contraband is not required, Craig fails to explain how or why a
burnt “roach,” as it was referred to by her trial counsel, Tr. at 31, would somehow smell of marijuana due to
cologne, incense or candles.



                                                     5
       Craig argues that the State failed to prove that she had constructive possession of the

marijuana because there was no evidence that she knew that the marijuana was in her purse.

Appellant’s Br. at 13. First, we think that proof of constructive possession is unnecessary in

this case because the evidence presented establishes actual possession. Craig walked into the

courthouse carrying her black “Harley Davidson” purse on her person. Tr. at 30. Craig

testified that it was “my purse” and that the marijuana was discovered during the routine

security search of her purse. Id. There is no question that Craig had direct physical control

over the purse and the marijuana inside. Indeed, because she was carrying the purse on her

person, this would be akin to finding contraband in her pocket. Accordingly, the State

presented sufficient evidence of actual possession.

       Second, even assuming arguendo that Craig did not actually possess the marijuana, the

evidence was sufficient to show that she constructively possessed the marijuana. When

constructive possession is asserted, the State must demonstrate the defendant’s knowledge of

the contraband. Griffin, 945 N.E.2d at 784. In cases where the defendant has exclusive

possession of the premises in which contraband is found, an inference is permitted that he or

she knew of the presence of contraband and was capable of controlling it. Id. Here, Craig

had exclusive control over the purse in which the marijuana was found. The purse belonged

to her, and she was holding it just prior to the search. Tr. at 29. There was no evidence to

the contrary, and her knowledge of the presence of the marijuana may reasonably be inferred.

Craig’s unfounded insinuations on appeal are merely invitations for us to reweigh the




                                              6
evidence, which we may not do. We conclude that the State presented sufficient evidence to

sustain Craig’s conviction for possession of marijuana.

      Affirmed.

RILEY, J., and BAILEY, J., concur.




                                            7